DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed November 29, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 1, 2021 has been withdrawn. 
Applicant’s arguments, see 10-11, filed November 29, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of September 1, 2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on February 17, 2022.
The application has been amended as follows: 	Claims 9-20 are canceled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lee (US 2015/0162342), Okina (US 2020/0258816), Zhang (US 2017/0256558), Seol (US 2011/0233648), Lee (US 2012/0112264), Jang (US 2015/0200203), fail to disclose (by themselves or in Claim 1 (From which claims 2-8 depend), wherein the semiconductor layer and the source layer have a vertical interface therebetween, the semiconductor layer and the first insulating layer have a lateral interface therebetween, the vertical interface is directly connected to the lateral interface and at a location on an inside of an insulating sidewall surface of the first insulating layer with a lateral offset relative to the insulating sidewall surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Seol (US 2011/0233648) discloses (Fig. 61) a semiconductor layer SAP with a vertical interface with source layer(s) 120/240 and a lateral interface with substrate 10 which may be insulating. 
Lee (US 2012/0112264) discloses (Fig. 46) active layer SAP forming interfaces with 122 and SUB.
Jang (US 2015/0200203) discloses (Fig. 2) a semiconductor pattern 160 having a T-shape and contacting insulating layer 302.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                  
/STEPHEN M BRADLEY/               Primary Examiner, Art Unit 2819